*438By the Court,
Garber, J.:
The defendants are the administrator and sureties of the former treasurer of this state. The complaint sets forth the bond, which is conditioned : “ That the said treasurer shall well, truly, and faithfully perform and discharge the duties of treasurer of the State of Nevada, as required by law, as well those which may be required of him by any law now existing, as those which may be required by any law enacted subsequently to the execution of this bond ; and shall deliver to his successor in office all the books, papers, money, vouchers, sureties, evidences of debt, and effects belonging to his said office.”
In determining the extent of the liability of the defendants, we must be governed wholly by the terms of the contract sued on. The law on this subject is well stated in Thompson v. Board of Trustees, 80 Ill. 99. There the defense to an action of debt, on a similar bond, was, that certain funds deposited by the treasurer had been stolen. The Court, overruling this defense on the ground that he was an insurer of the funds, say : “ In no sense is this a case of bailment. The liability of the treasurer arises out of his official bond. He has made by that bond an express contract with the trustees, that he will keep safely the moneys which shall come to his hands. It is so ‘ nominated in the bond,’ when that is read in the light of the statute prescribing his duties, and considerations of public policy forbid that he should be permitted to avail of any extraneous fact outside of the condition of the bond. The treasurer well knew and understood the contract he had entered into, and the extent of the obligation he had voluntarily incurred, and he has obtained all he contracted for — the possession of the office, with the emoluments attached to it. We think there is no principle on which the defense can be sustained, the contract being absolute, without any condition express or implied. In these days of remorseless peculation upon the public 'by its functionaries — indeed, at all times — public policy demands that depositaries of' the public * money should be held to the most rigid accountability, within the terms and scope of their covenants.”
Whatever money Eben Rhoades received, in his official capacity, *439during the term previous to that for which this bond was given, in the absence .of proof that he had wasted or misapplied it during his first term, was presumably in his hands at the expiration thereof, ready to be paid to his successor. And he is to be regarded as his own successor, and to have received, in his new official capacity, ' what it was his duty to pay in his old. 7 Jones, (Law) 382.
His contract was to deliver to his successor all the money belonging to his said office. All special deposits, made and receipted for under section five of the statute of 1867, (p. 166) constituted a portion of the money belonging to said office. Such moneys are received by the treasurer in his official capacity. His only right to keep them is by virtue of his office; and to that right his successor, as such, succeeds. It may be that the state has not the absolute, present right of property in these deposits, but she has the right of present possession and custody, coupled with a contingent interest. The interest of the depositor is equally contingent —a right to a return of the deposit on the happening, or rather on the non-fulfillment, of a specified condition. The money is pledged upon condition that it shall be returned if the purchase cannot be completed. Both the pledger and pledgee have a qualified, but neither of them an absolute, property in the deposit. The pledger’s property is conditional, and depends upon the non-approval of the location, &c.; and so, too, is that of the pledgee, which depends upon her ability to convey the land. (2 Black Com. 396.)
In order to protect both these interests, it was eminently proper that the money should be committed to the custody of the chosen officer of the state for the time being, and it was for the state alone to dictate the rights and duties of the custodian. The defendants have contracted with the state for the faithful' performance of these duties, and one of the most important of them was the delivery of these deposits to the successor of Eben Rhoades. Without the custody of these moneys, his successor could not “ issue his ordinary receipt, and transfer the amount to its proper fund account, or refund the deposit to the person entitled, taking receipt therefor, &e.”
■ The language “ moneys belonging to an office,” is certainly broad enough to embrace deposits, the, possession and control of which is *440essential to the proper performance of the duties of that office — to comprehend as well moneys held in pledge by the state for her own security, as any other funds directed by law to be kept by her treasurer — and it cannot have been contemplated that, on the approval of a location, the state should be compelled to issue a patent to the purchaser, in the expectation of a voluntary restoration of the deposit by the outgoing treasurer, as the only alternative to a suit for its recovery; or that, on its non-approval, the depositor, instead of obtaining his money by a return of the deposit receipt to the state treasury, should be compelled to hunt up the ex-official or proceed against his bondsmen. The plaintiff should have been per'mitted to prove the whole amount of special deposits received by Eben Rhoades, as directly tending to establish the breach of contract alleged in the complaint. The complaint, in terms, alleges a conversion of moneys belonging to the office of said Rhoades, and of moneys of the 'state to the extent of 1106,432.88 ; and that no portion of said sum was delivered to his successor in office. If the complaint is defective in this particular, the defect consists in the manner of alleging the fact of a failure to deliver these deposits, and not in the absence of any allegation of such fact. Such a pleading may be obnoxious to a demurrer or a motion for greater particularity; but an .objection to evidence sustaining the fact so pleaded should not be sustained. The question on the admission' of the evidence is not whether the fact is stated with sufficient particularity. Here the evidence was not even objected to on that ground. The objection was confined to the point that the moneys .on special deposit did not belong to the state. But the defendants were in no position to raise any question as to the ownership of this money. If it should turn out to belong to the depositors, the state would be honorably, if not legally, bound to refund it. And the state had contracted that it should always remain in the custody of her treasurer, in order so to enable her to restore it to the depositor, or to appropriate it to her own use, as the contingency might happen. Surely, the party with whom a contract is made, and who has an interest in its performance, can recover the amount of. damage sustained by its non-performance. The measure of damage here is the amount of the deposits — unless a non-approval, followed *441by an actual payment to or release by the depositors, or something equivalent, is shown in mitigation.
The judgment and order appealed from are reversed, and the cause remanded for a new trial. •